DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,539,767 (Nakanishi).
	Nakanishi discloses, referring primarily to figures 1, 3, and 5, a laser light source, comprising a laser assembly, wherein the laser assembly comprises a laser (15) and a circuit board (16), the laser comprises a substrate (10) and a light emitting chip (1) arranged on the substrate, a lateral surface of the substrate is provided with a plurality of pins (11) extending outwards therefrom, the circuit board is arranged on a side where the pins extend, and the circuit board is electrically connected to the pins [claim 1], wherein the circuit board has a first surface and a second surface, which are oppositely arranged, and the pins are soldered on the first surface of the circuit board (col. 3, lines 45-55) [claim 2], wherein a light emitting surface of the laser is parallel to the substrate, and the circuit board is parallel to the substrate (figure 5) [claim 3], wherein the circuit board is provided with a receiving region (20, figure 1) for receiving the laser, and the laser is arranged in the receiving region [claim 4], wherein the receiving region is a through hole or an open slot formed in the circuit board [claim 5], wherein the plurality of the pins are respectively arranged on opposite sides of the substrate (figure 1) [claim 6], further comprising a housing (19, 21), on which the laser assembly is arranged [claim 7], wherein the housing comprises a first bearing part and a second bearing part, the first bearing part being configured to bear the circuit board, and the second bearing part being configured to bear the laser [claim 8].
	Additionally, Nakanishi discloses a laser projection device (col. 1, lines 40-65), comprising a light source according to claim 1 (as described above) [claim 11], wherein the circuit board has a first surface and a second surface, which are oppositely arranged, and the pins are soldered on the first surface of the circuit board [claim 12], there are at least two circuit boards (col. 4, lines 35-50), whose positions correspond to the pins [claim 13], there is one circuit board, on which a receiving region (20) is provided for receiving the laser, and the laser is arranged in the receiving region [claim 14], wherein the receiving region is a through hole or an open slot formed in the circuit board [claim 15], wherein the plurality of the pins are respectively arranged on opposite sides of the substrate (figure 1) [claim 16], further comprising a housing (19, 21), on which the laser assembly is arranged [claim 17], wherein the housing comprises a first bearing part and a second bearing part, the first bearing part being configured to bear the circuit board, and the second bearing part being configured to bear the laser [claim 18].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of US 2004/0178960 A1 (Sun).
	Regarding claim 9, Nakanishi discloses the claimed invention as described above with respect to claim 7 except Nakanishi does not specifically disclose that at least one of the laser and the circuit board is connected to the housing by a fastener [claim 9]. However, Nakanishi teaches that the housing comprises a metal cover (col. 3, lines 65-68). It is well known in the art to connect a metal cover to a circuit board with a fastener as evidenced by Sun ([0012], figure 2). Therefore, it would have been obvious, to one having ordinary skill in the art, to attach the housing (metal cover) to the circuit board in the invention of Nakanishi with a fastener as is known in the art and evidence by Sun. The motivation for doing so would have been to ensure the connection is secure.
	Similarly, regarding claim 19, Nakanishi discloses the claimed invention as described above with respect to claim 17 except Nakanishi does not specifically disclose that at least one of the laser and the circuit board is connected to the housing by a fastener [claim 19]. However, Nakanishi teaches that the housing comprises a metal cover (col. 3, lines 65-68). It is well known in the art to connect a metal cover to a circuit board with a fastener as evidenced by Sun ([0012], figure 2). Therefore, it would have been obvious, to one having ordinary skill in the art, to attach the housing (metal cover) to the circuit board in the invention of Nakanishi with a fastener as is known in the art and evidence by Sun. The motivation for doing so would have been to ensure the connection is secure.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 states the limitation “wherein the housing has a laser mounting port, in which the laser is arranged, and the laser further comprises a base which fixes and supports one surface of the substrate, another surface of the substrate is provided with the light emitting chip, and serves as the light emitting surface of the laser, and the laser is securely connected to the housing through the base.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 20 states the limitation “wherein the housing has a laser mounting port, in which the laser is arranged, and the laser further comprises a base which fixes and supports one surface of the substrate, another surface of the substrate is provided with the light emitting chip, and serves as the light emitting surface of the laser, and the laser is securely connected to the housing through the base.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847